Case 4:19-cv-00180-ALM-KPJ Document 182 Filed 11/27/19 Page 1 of 6 PageID #: 4161



                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  Edward Butowsky,

        Plaintiff,

  v.                                                          Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


                 PLAINTIFF'S REPLY IN SUPPORT OF MOTION TO COMPEL
                 FEDERAL BUREAU OF INVESTIGATION TO COMPLY WITH
                               SUBPOENA DUCES TECUM

           NOW COMES Edward Butowsky, the Plaintiff, replying in support of his CORRECTED

  MOTION TO COMPEL FEDERAL BUREAU OF INVESTIGATION TO COMPLY WITH SUBPOENA DUCES

  TECUM (hereinafter “MOTION TO COMPEL”)(Doc. No. 179)1 as follows:

                                               Introduction

           In a reply filed on October 24, 2019 in United States v. Michael T. Flynn, Case No.

  1:17-cr-00232-EGS (D.D.C.), attorney Sidney Powell laid out damning evidence that

  high-ranking FBI officials systematically tampered with records and hid exculpatory evidence

  for the purpose of framing the defendant, retired General Mike Flynn. The reply itself is sealed,

  but Ms. Powell publicly posted a redacted version online, and the Plaintiff has attached a copy as

  Exhibit 1. The Plaintiff requests that the Court take judicial notice of that attachment or obtain a

  copy of the reply (and its exhibits) directly from the D.C. court.

           As the Court is probably aware, the criminal charges against General Flynn are an

  integral part of the “Russia Collusion Hoax” outlined in the Plaintiff's SECOND AMENDED


  1 A nearly identical motion was filed on October 11, 2019 as Docket No. 75 in the related case of
       Butowsky v. Folkenflik, 4:18-cv-442-ALM (E.D. Tex.).

                                                   -1-
Case 4:19-cv-00180-ALM-KPJ Document 182 Filed 11/27/19 Page 2 of 6 PageID #: 4162



  COMPLAINT. See, e.g., Petr Svab, “Did Flynn Just Call Out Mueller on Under-the-Table Plea

  Deal?”,           The            Epoch            Times,           July            14,             2019

  (https://www.theepochtimes.com/did-flynn-just-call-out-mueller-on-under-the-table-plea-deal_3

  001928.html). If the FBI is willing to conceal records and tamper with evidence in order to frame

  a highly-decorated former military officer, all for the purpose of promoting and protecting a

  political hoax, then it should not be difficult to believe that the FBI would conceal records about

  Seth Rich in order to protect that same hoax.

                                               Argument

         In the FEDERAL BUREAU       OF INVESTIGATION’S      RESPONSE   IN   OPPOSITION   TO   PLAINTIFF’S

  AMENDED MOTION       TO   COMPEL (hereinafter “FBI RESPONSE”), the FBI relied on the wrong line

  of authority. Neither of the two Fifth Circuit cases cited in the FBI RESPONSE, i.e., CF Industries,

  Inc. v. Dep’t of Justice BATF, 692 F.App’x 177, 182 n.3 (5th Cir. 2017) and Hasie v. Office of

  Comptroller of Currency of U.S., 633 F.3d 361, 365 (5th Cir. 2011), deal with subpoenas issued

  under Fed. R. Civ. P. 45. Instead, the underlying litigation in both CF Industries and Hasie

  occurred in state court, therefore the respective plaintiffs filed claims in federal court pursuant to

  the Administrative Procedures Act (“APA”). It is well-established that state court parties may not

  issue state-court subpoenas on federal entities or personnel, and the Plaintiff does not dispute that

  here. That issue is, however, completely irrelevant to this case. The relevant question is whether

  a federal entity such as the FBI is subject to a subpoena issued pursuant to Rule 45.

         The first court in the Fifth Circuit to consider that issue was the Eastern District of

  Louisiana in In re Vioxx Products Liab. Litig., 235 F.R.D. 334, 342 (2006), followed shortly

  thereafter by the Middle District of Lousiana in Shoemaker v. State Farm Fire & Cas. Co., CV

  05-302-A-M2, 2006 WL 8433454 (June 21, 2006). The Vioxx opinion analyzed the issue

  thoroughly and, as noted below, the D.C. Circuit among others subsequently cited that opinion,

                                                  -2-
Case 4:19-cv-00180-ALM-KPJ Document 182 Filed 11/27/19 Page 3 of 6 PageID #: 4163



  therefore the Plaintiff will quote its analysis at some length. The core question, according to the

  Vioxx opinion, was whether the federal government was a “person” subject to a subpoena for

  purposes of Rule 45:

         Since “person” as used in Rule 45 is not entitled to any presumption, it must be construed
         according to normal rules of statutory interpretation. In interpreting the federal rules of
         civil procedure, the rules must be considered in relation to one another. Hickman v.
         Taylor, 329 U.S. 495, 505, 67 S.Ct. 385, 91 L.Ed. 451 (1947); Tiedman v. American
         Pigment Corp., 253 F.2d 803, 808 (4th Cir.1958); Canister Co. v. Leahy, 182 F.2d 510,
         514 (3d Cir.1950); Rosseau v. Langley, 7 F.R.D. 170, 172 (S.D.N.Y.1945). Moreover, the
         rules of civil procedure and those governing the enforcement of subpoenas should be read
         in pari materia. Boeing Airplane Co. v. Coggeshall, 280 F.2d 654, 658 (D.C.Cir.1960).

         First, as the Supreme Court has recognized, “person” as used in the Federal Rules of
         Civil Procedure encompasses the federal government when it is a party. Procter &
         Gamble Co., 356 U.S. at 681, 78 S.Ct. 983. With that in mind, there is no language in
         Rule 45 which would lead this Court to determine that “person” includes the government
         when it is a party, but not when it is a non-party. Therefore, if the government is a
         “person” when it is a party and there is no language in Rule 45 differentiating parties
         from non-parties, principles of consistent interpretation require “person” as used in Rule
         45 to encompass the government when it is both a party and a non-party.

         Second, Rule 30(a)(1) states that “[a] party may take the testimony of any person,
         including a party, by deposition upon oral examination .... The attendance of witnesses
         may be compelled by subpoena as provided in Rule 45.” Rule 30(b)(6) states that “[a]
         party may in the party's notice and in a subpoena name as the deponent a ... governmental
         agency.” Reading Rules 30(a)(1) and 30(b)(6) in conjunction, a party may take the
         deposition of a governmental agency, whether a party or not, and compel the attendance
         of witnesses through the use of a Rule 45 subpoena. Accordingly, interpreting “person”
         in Rule 45 to exclude governmental agencies would contradict Rule 30.

         Third, Rule 4(i)(2)(A) states that “[s]ervice on an agency or corporation of the United
         States, or an officer or employee of the United States sued only in an official capacity, is
         effected by serving the United States in the manner prescribed by Rule 4(i)(1) and by also
         sending a copy of the summons and complaint by registered or certified mail to the
         officer, employee, agency, or corporation.” Rule 4(i)(3)(A) then refers to agencies and
         corporations of the United States as “persons required to be served in an action governed
         by Rule 4(i)(2)(A).” Therefore, in Rule 4(i), agencies of the United States are referenced
         as “persons.” As such, if “person” as used in Rule 45 is to be construed in harmony with
         “persons” as used in Rule 4(i), it should encompass federal agencies.

         Fourth, the United States has implicitly been considered a “person” under other rules of
         civil procedure. See, e.g., United States v. Yellow Cab Co., 340 U.S. 543, 553, 71 S.Ct.
         399, 95 L.Ed. 523 (1951) (Rule 14); Roeder v. Islamic Republic of Iran, 333 F.3d 228,
         232–33 (D.C.Cir.2003) (Rule 24); Carlson v. Tulalip Tribes of Washington, 510 F.2d

                                                 -3-
Case 4:19-cv-00180-ALM-KPJ Document 182 Filed 11/27/19 Page 4 of 6 PageID #: 4164



          1337, 1339 (9th Cir.1975) (Rule 19). To hold that the United States and its agencies are
          not “a person” as used in Rule 45 solely when they are a non-party is inconsistent with
          the wording of the Rule as well as with other rules of civil procedure.

  Vioxx, 235 F.R.D. at 342. The following year, the D.C. Circuit reached the same conclusion.

  Watts v. S.E.C., 482 F.3d 501, 508–09 (D.C. Cir. 2007), citing Vioxx (among others). Five years

  after Watts, the Seventh Circuit adopted its reasoning in holding that a state was likewise a

  “person” under Rule 45. Ott v. City of Milwaukee, 682 F.3d 552, 556 (7th Cir. 2012). The

  Seventh Circuit noted that as of 2012, the D.C. Circuit was the only circuit that had addressed the

  issue, id.,2 and the Plaintiff has not found any other circuit cases since. Nonetheless, the majority

  position holds that a federal agency is a “person” for purposes of Rule 45. See Ceroni v. 4Front

  Engineered Sols., Inc., 793 F. Supp. 2d 1268, 1275–76 (D. Colo. 2011)(citing cases).

          The Vioxx court noted a split of authority concerning whether Rule 45 standards or APA

  standards apply to a motion to compel production from a federal agency, but it ultimately did not

  reach the issue. 235 F.R.D. at 344. Whereas Rule 45 requires the production of documents

  absent an “undue burden” on the respondent, the APA is considerably more narrow, requiring the

  subpoena proponent to demonstrate that the agency's decision to withhold documents was

  “arbitrary and capricious.” Id. The issue appears to be unresolved in the Fifth Circuit. In re of

  C.F. Bean, LLC, 1:13CV77-HSO-RHW, 2015 WL 5296771, at *1 (S.D. Miss. Sept. 10, 2015).

  The greater weight of authority suggests, however, that Rule 45 standards apply to Rule 45

  subpoenas. See Gardner v. Michigan State Univ., 1:12-CV-1018, 2013 WL 5320282, at *3-4

  (W.D. Mich. Sept. 20, 2013)(citing cases).

          The Plaintiff should prevail under either standard. In his MOTION, he provided clear

  evidence that relevant FBI records exist, and that they are relevant to his case. The government


  2   That statement is somewhat confusing, as Watts itself cites U.S. E.P.A. v. Gen. Elec. Co., 197 F.3d
      592, 598 (2d Cir. 1999), opinion amended on reh'g, 212 F.3d 689 (2d Cir. 2000), where the Second
      Circuit held that subpoenas could be served on non-party federal respondents.

                                                     -4-
Case 4:19-cv-00180-ALM-KPJ Document 182 Filed 11/27/19 Page 5 of 6 PageID #: 4165



  does not disputed their relevance, nor has it suggested in the FBI RESPONSE that the requested

  records are covered by some sort of exemption or privilege. Instead, the FBI has refused (in a

  separate FOIA case) to search for the documents in the places where they are most likely to be

  found. See MOTION     TO   COMPEL. If that is not “arbitrary and capricious,” it is hard to imagine

  what would be.3

                                                Conclusion

           The FBI is subject to Rule 45, and its objections (to the extent that it has preserved any)

  are meritless. The Court should, therefore, order the FBI to comply with the subpoena duces

  tecum.

                                                   Respectfully submitted,

                                                   /s/ Ty Clevenger
                                                   Ty Clevenger
                                                   Texas Bar No. 24034380
                                                   P.O. Box 20753
                                                   Brooklyn, New York 11202-0753
                                                   (979) 985-5289
                                                   (979) 530-9523 (fax)
                                                   tyclevenger@yahoo.com

                                                   Attorney for Plaintiff Edward Butowsky




  3 In the FBI RESPONSE, the government suggested that the undersigned violated Local Rule 7 because
     he did not confer with the U.S. Attorney's Office (“USAO”) before filing the motion to compel. That
     may have been true or the Plaintiff’s original motion to compel (Doc. No. 160), but the undersigned
     had conferred with the USAO via telephone before filing this corrected version. That is reflected in the
     certificate of conference attached to the Plaintiff’s corrected motion to compel (Doc. No. 179).

                                                     -5-
Case 4:19-cv-00180-ALM-KPJ Document 182 Filed 11/27/19 Page 6 of 6 PageID #: 4166



                                 CERTIFICATE OF SERVICE

          I certify that a copy of this document was filed electronically with the Court's ECF
  system on November 27, 2019, which should result in automatic notification to all counsel of
  record.

                                              /s/ Ty Clevenger
                                              Ty Clevenger




                                                -6-
